OPINION — AG — ** COUNTY COMMISSIONERS — PER DIEM — TRAVEL — LODGING ** (1) ITEMS WHICH ARE ALLOWABLE AS "TRAVELING EXPENSES" OF COUNTY COMMISSIONERS ARE THOSE ORDINARILY ALLOWED OTHER PUBLIC OFFICIALS, STATE AND COUNTY, SUCH AS MEALS, LODGING AND RAIL OR BUS FARE OR COMPENSATION FOR THE USE OF PRIVATELY OWNED AUTOMOBILE. THE A.G. IS OF THE OPINION THAT THE TRAVEL ITSELF MUST BE ESSENTIAL TO A PROPER PERFORMANCE OF THE DUTIES OF THE COUNTY COMMISSIONER CLAIMING THE ALLOWANCE, AND THAT ALL ITEMS MUST BE INCIDENT TO SUCH TRAVEL, AND THAT THE AMOUNT CLAIMED, OTHER THAN THAT FOR THE USE OF A PRIVATELY OWNED AUTOMOBILE, MUST HAVE ACTUALLY BEEN EXPENDED BY THE COUNTY COMMISSIONER; THAT IS, MUST BE A REIMBURSEMENT FOR MONEY ACTUALLY EXPENDED BY THE COUNTY COMMISSIONER. (2) ANY PARTICULAR ITEM IS ALLOWABLE AS "TRAVELING EXPENSES" DEPENDS UPON THE CIRCUMSTANCES INVOLVED. IF YOU HAVE IN MIND ANY PARTICULAR ITEM OF EXPENSE WHICH MIGHT APPEAR TO BE QUESTIONABLE, WE SHALL BE GLAD TO EXPRESS OUR VIEWS AS TO WHETHER OR THE SAME CAN PROPERLY BE ALLOWED, IF YOU WILL ADVISE US THE PURPOSE OF THE TRIP ON WHICH THE SAME WAS INCURRED AND GIVE US ALL OTHER PERTINENT INFORMATION CONCERNING THE SAME. (TRAVEL, REIMBURSEMENT, PRIVATE VEHICLE) CITE: 19 O.S. 324 [19-324](A), 19 O.S. 339 [19-339] [19-339], 69 O.S. 262 [69-262] (J. H. JOHNSON)